DETAILED ACTION
This FINAL action is in response to Application No. 17/559,509 originally filed 12/22/2021. The amendment presented on 11/23/2022 which provides amendments to claim 9 is hereby acknowledged. 
Currently Claims 1-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. Applicant asserts the amendments clarifies the claims and thus overcomes the previous 112 (b) rejection however The Office respectfully disagrees. It is noted the Remarks do not provide an explanation of how the amended claim is supported therefore it is unclear how the Applicant views or intends the claims to be interpreted. The Office requests applicant provide an explanation with supporting paragraphs as evidence. As mentioned in the non-final rejection, it would appear the claims and specification are not clear with respect to the metes and bounds of the term “turned off” and the specification appears to lack any description of the “power of the display panel”. The specification at paragraph [00110] recites “Further, because the deviations and variations of sensing lines may be compensated for by impedance calibration in each turn-off period of the light emitting display device, the present invention may increase sensing accuracy.”. Based on this paragraph it is the “light emitting display device” (ie. the whole device) which has a “turn-off period” however again it is unclear what this is intended to mean as the specification lacks further detail even for how the term “period” should interpreted. For example, “turn-off period” for a “light emitting display device” can equate to periods of time in which the display is turned fully off or a in sleep mode. Assuming the “light emitting display device” is “turned off”, a plain meaning of the terms in this phrase would mean that all power is removed from the device. In such a case, it would unclear how the “deviation calibrator”, the element responsible for “generating a negative impedance”, would be powered. Fig. 16 provides the circuit for the impedance generator and provides VDD and several transistor circuits for generating the negative impedance.  Clearly this circuit requires power VDD to generate the intended impedance. Therefore, it is respectfully submitted he phrase “while a power of a display panel configured to display an image is turned off” does not find support in the specification as filed and fails to particularly point out and distinctly claim the subject matter.
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 9 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to adequately describe “while a power of a display panel configured to display an image is turned off”. As noted above in the response to arguments section, “turn-off period” for a “light emitting display device” can equate to periods of time in which the display is turned fully off or a in sleep mode. Assuming the “light emitting display device” is “turned off”, a plain meaning of the terms in this phrase would mean that all power is removed from the device. In such a case, it would unclear how the “deviation calibrator”, the element responsible for “generating a negative impedance”, would be powered. Therefore the limitation of Claim 9 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Further depending claims 10-12 inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For reference the specification states the following:
[00106]   Curve (a) in FIG. 21 illustrates a curve representing a sensing voltage Vs sensed from a specific sub-pixel during a sensing operation performed for real-time compensation of the threshold voltage of a driving transistor, when the deviation calibrator according to the present invention is turned off (not in use). 

[00107]   Curve (b) in FIG. 21 illustrates a curve representing a sensing voltage Vs sensed from the specific sub-pixel during the sensing operation for real-time compensation of the threshold voltage of the driving transistor, when the deviation calibrator according to the present disclosure is turned on (in use).

	Claim 9 states “while a display panel configured to display an image is turned off” and “while the display panel is turned on” however the specification does not make clear in such full, clear, concise, and exact terms, the meaning of the phrases “turned off” and “turned on”. Based upon paragraphs [0106], the term “turned off” means “not in use” however if the functionality of the display and circuitry therein is “not in use”, then it would be unclear how the claimed process is performed. One of skill in the art would not be apprised of the full scope of these terms thus the claims is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Further depending claims 10-12 inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Allowable Subject Matter
Claims 1-8 and 13-20 are allowed.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2023. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626